Opinion by
Williams, J.,
The amount involved in this appeal is less than $1,500. February 24, 1917, appeal was made to the Supreme Court. No specifications of error were filed there, and no attempt made to perfect the appeal. October 26,1917, appellant asked to have the case certified to the Superior Court, The assignments of error do not conform to our rules. Ten of them are not self-sustaining, and the one quoting the order of the court and objecting to the dismissal of all the exceptions is bad for duplicity.
The appéal is quashed.